EXHIBIT 10.11

FORM OF RESTRICTED STOCK AGREEMENT

CEC ENTERTAINMENT, INC. NON-EMPLOYEE DIRECTORS

RESTRICTED STOCK PLAN

UNLESS GRANTEE REFUSES TO ACCEPT THIS RESTRICTED STOCK AGREEMENT BY RETURNING
THE AGREEMENT TO THE COMPANY WITHIN FIVE (5) BUSINESS DAYS OF RECEIPT OF THIS
AGREEMENT, GRANTEE IS DEEMED TO HAVE ACCEPTED THE AWARD OF RESTRICTED STOCK
EVIDENCED BY THIS AGREEMENT WITHOUT REQUIRING GRANTEE’S SIGNATURE, SUBJECT TO
AND OTHERWISE IN ACCORDANCE WITH THE TERMS AND CONDITIONS SET FORTH IN THIS
AGREEMENT AND THE TERMS AND CONDITIONS SET FORTH IN THE PLAN.

Grantee:

Address:

Number of Awarded Shares:

Grant Date:

 

Vesting of Awarded Shares:

   Date    No. Shares    Vested %            25%            25%            25%
           25%           

        Total

         100%

CEC Entertainment, Inc., a Kansas corporation (the “Company”), hereby grants to
the individual whose name appears above (“Grantee”), pursuant to the provisions
of the CEC Entertainment, Inc. Non-Employee Directors Restricted Stock Plan, as
amended from time to time in accordance with its terms (the “Plan”), a
restricted stock award (the “Award”) of shares (the “Awarded Shares”) of its
common stock, par value $.10 per share (the “Common Stock”), effective as of the
date of grant as set forth above (the “Grant Date”), upon and subject to the
terms and conditions set forth in this Restricted Stock Agreement (the
“Agreement”) and in the Plan, which is incorporated herein by reference. Unless
otherwise defined in this Agreement capitalized terms used in this Agreement
shall have the meanings assigned to them in the Plan.

 

Page 1



--------------------------------------------------------------------------------

1. Effect of the Plan. The Awarded Shares granted to Grantee are subject to all
of the provisions of the Plan and of this Agreement, together with all rules and
determinations from time to time issued by the Committee pursuant to the Plan.
The Company, by action of the Board, hereby reserves the right to alter, amend,
revise, suspend, or discontinue the Plan without the consent of Grantee, so long
as such alteration, amendment, revision, suspension or discontinuance, unless
otherwise required by law, shall not adversely affect the rights and benefits
available to Grantee hereunder, and this Award shall be subject, without further
action by the Company or Grantee, to such alteration, amendment, revision,
suspension, or discontinuance unless provided otherwise therein.

2. Grant. This Award shall evidence Grantee’s ownership of the Awarded Shares.
The Awarded Shares shall be subject to all of the terms and conditions set forth
in this Agreement and the Plan, including the forfeiture conditions set forth in
Section 4 of this Agreement, the restrictions on transfer set forth in Section 5
of this Agreement and the satisfaction of the Required Withholding as set forth
in Section 8(a) of this Agreement. Grantee will not receive a stock certificate
representing the Awarded Shares unless and until the Awarded Shares vest as
provided in this Agreement and all tax withholding obligations applicable to the
Vested Awarded Shares (as defined below) have been satisfied. The Awarded Shares
will be held in custody for Grantee, by the Company, until the Awarded Shares
have vested in accordance with Section 3 of this Agreement. In accordance with
the terms of Section 12.8 of the Plan, the stock certificates for the Awarded
Shares will be endorsed with the legends contained in such Section. Upon vesting
of the Awarded Shares, the Company shall, unless otherwise paid by Grantee as
described in Section 8(a) of this Agreement, withhold that number of Vested
Awarded Shares necessary to satisfy any applicable tax withholding obligation of
Grantee in accordance with the provisions of Section 8(a) of this Agreement, and
thereafter shall deliver to Grantee all remaining Vested Awarded Shares.

3. Vesting Schedule; Service Requirement. Except as provided otherwise in
Section 4 of this Agreement, the Awarded Shares shall vest unless Grantee’s
membership on the Board is terminated as a result of Grantee’s (i) Removal,
(ii) not being re-nominated for Board membership for the next succeeding period,
(iii) being nominated for Board membership for the next succeeding period but
not being reelected for Board membership for such period by the Company’s
stockholders, or (iv) resignation (each a “Forfeiture Event”) during the period
commencing with the Grant Date and ending with the applicable date that such
portion of the Awarded Shares vests (each, a “Vesting Date”). Awarded Shares
that have vested pursuant to this Agreement are referred to herein as “Vested
Awarded Shares” and Awarded Shares that have not yet vested pursuant to this
Agreement are referred to herein as “Unvested Awarded Shares.” Subject to the
provisions of Section 4 of this Agreement, if the Grantee does not experience a
Forfeiture Event prior to an applicable Vesting Date, the Awarded Shares will
vest in accordance with the Vesting Dates set forth on the first page of this
Agreement under the heading “Vesting of Awarded Shares.” If an installment of
the vesting would result in a fractional Vested Awarded Share, such installment
will be rounded to the next lower Awarded Share, as determined by the Company,
except the final installment, which will be for the balance of the Awarded
Shares.

 

Page 2



--------------------------------------------------------------------------------

4. Conditions of Forfeiture.

(a) Upon the occurrence of a Forfeiture Event (the “Termination Date”), all
Unvested Awarded Shares as of the Termination Date shall, without further action
of any kind by the Company or Grantee, be forfeited. Unvested Awarded Shares
that are forfeited shall be deemed to be immediately transferred to the Company
without any payment by the Company or action by Grantee, and the Company shall
have the full right to cancel any evidence of Grantee’s ownership of such
forfeited Unvested Awarded Shares and to take any other action necessary to
demonstrate that Grantee no longer owns such forfeited Unvested Awarded Shares
automatically upon such forfeiture. Following such forfeiture, Grantee shall
have no further rights with respect to such forfeited Unvested Awarded Shares.
Grantee, by his acceptance of the Award granted pursuant to this Agreement,
irrevocably grants to the Company a power of attorney to transfer to the Company
Unvested Awarded Shares that are forfeited and shall execute any documents
requested by the Company in connection with such forfeiture and transfer. The
provisions of this Agreement regarding transfers of Unvested Awarded Shares that
are forfeited shall be specifically performable by the Company in a court of
equity or law.

(b) Notwithstanding anything to the contrary in this Agreement, the Unvested
Awarded Shares shall become vested (i) on the death of Grantee while Grantee is
still an Eligible Director, (ii) in accordance with the provisions of Article 10
of the Plan relating to a Change in Control event, or (iii) at the direction of
the Board, in accordance with the provisions of Section 6.3 of the Plan.

5. Non-Transferability. Grantee may not sell, transfer, pledge, exchange,
hypothecate, or otherwise encumber or dispose of any of the Unvested Awarded
Shares, or any right or interest therein, by operation of law or otherwise. Any
transfer in violation of this Section 5 shall be void and of no force or effect,
and shall result in the immediate forfeiture of all Unvested Awarded Shares. The
Company shall not be required (i) to transfer on its books any Unvested Awarded
Shares that have been sold or otherwise transferred in violation of any of the
provisions of this Agreement or the Plan, or (ii) to treat as owner of such
Unvested Awarded Shares, or accord the right to vote or pay or deliver dividends
or other distributions to, any purchaser or other transferee to whom or to which
such Unvested Awarded Shares shall have been so transferred.

6. Dividend and Voting Rights. Subject to the restrictions contained in this
Agreement, Grantee shall have the rights of a stockholder with respect to the
Awarded Shares, including the right to vote all such Awarded Shares, including
Unvested Awarded Shares, and to receive all dividends paid or delivered thereon,
from and after the date hereof. In the event of forfeiture of Unvested Awarded
Shares, Grantee shall have no further rights with respect to such Unvested
Awarded Shares. However, the forfeiture of the Unvested Awarded Shares pursuant
to Section 4 hereof shall not create any obligation to repay cash dividends
received as to such Unvested Awarded Shares, nor shall such forfeiture
invalidate any votes given by Grantee with respect to such Unvested Awarded
Shares prior to forfeiture.

7. Capital Adjustments and Corporate Events. If, from time to time during the
term of this Agreement, there is any capital adjustment affecting the
outstanding Common Stock as a class without the Company’s receipt of
consideration, the Unvested Shares shall be adjusted in accordance with the
provisions of the Plan. Any and all new, substituted or additional securities

 

Page 3



--------------------------------------------------------------------------------

to which Grantee may be entitled by reason of Grantee’s ownership of the
Unvested Awarded Shares hereunder because of a capital adjustment shall be
immediately subject to the forfeiture provisions of this Agreement and included
thereafter as “Unvested Awarded Shares” for purposes of this Agreement.

8. Tax Matters.

(a) The Company’s obligation to deliver Awarded Shares to Grantee upon the
vesting of such shares shall be subject to the satisfaction of all applicable
federal, state and local income tax withholding requirements (the “Required
Withholding”). If the Company has not received from Grantee payment for the full
amount of the Required Withholding within five (5) business days after the
Company has notified the Grantee of the amount of such Required Withholding, the
Company shall withhold from the Vested Awarded Shares that otherwise would have
been delivered to Grantee a number of Vested Awarded Shares of sufficient value
necessary to satisfy Grantee’s Required Withholding, and deliver the remaining
Vested Awarded Shares to Grantee. The amount of the Required Withholding and the
number of Vested Awarded Shares to be withheld by the Company, if applicable, to
satisfy Grantee’s Required Withholding, as well as the amount reflected on tax
reports filed by the Company, shall be based on the closing price on the New
York Stock Exchange Consolidated Tape (or in the absence of reported sales on
such day, the most recent previous day for which sales were reported), for the
Vested Awarded Shares on the applicable Vesting Date. The obligations of the
Company under this Award will be conditioned on such satisfaction of the
Required Withholding.

(b) Grantee is urged to review with Grantee’s own tax advisors the federal,
state, and local tax consequences of this Award. In accepting this Award,
Grantee is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents. Grantee (and not the
Company) shall be responsible for Grantee’s own tax liability that may arise as
a result of the Award. Section 83 of the Internal Revenue Code of 1986, as
amended (the “Code”), taxes as ordinary income the fair market value of the
Awarded Shares as of the Vesting Date. Grantee may elect to be taxed at Grant
Date rather than at the time the Awarded Shares vest by filing an election under
Section 83(b) of the Code with the Internal Revenue Service and by providing a
copy of the election to the Company. BY ACCEPTING THIS AWARD AND THE TERMS AND
CONDITIONS SET FORTH HEREIN, GRANTEE HAS BEEN INFORMED OF THE AVAILABILITY OF
MAKING AN ELECTION IN ACCORDANCE WITH SECTION 83(b) OF THE CODE; THAT SUCH
ELECTION MUST BE FILED WITH THE INTERNAL REVENUE SERVICE (AND A COPY OF THE
ELECTION GIVEN TO THE COMPANY) WITHIN 30 DAYS OF THE GRANT OF AWARDED SHARES TO
GRANTEE; AND THAT GRANTEE IS SOLELY RESPONSIBLE FOR MAKING SUCH ELECTION.

9. Entire Agreement; Governing Law. The Plan and this Agreement contain all of
the terms and provisions regarding the subject matter hereof and supersede in
their entirety all prior undertakings and agreements of the Company and Grantee
(collectively, the “Parties”) with respect to the subject matter hereof. If
there is any inconsistency between the provisions of this Agreement and of the
Plan, the provisions of the Plan shall govern. Nothing in the Plan and this
Agreement (except as expressly provided therein or herein) is intended to confer
any rights or remedies on any person other than the Parties. The Plan and this
Agreement are to be construed in accordance with and governed by the laws of the
State of Kansas, without giving effect to any

 

Page 4



--------------------------------------------------------------------------------

choice-of-law rule that would cause the application of the laws of any
jurisdiction other than the laws of the State of Kansas to apply to the rights
and duties of the Parties. Should any provision of the Plan or this Agreement
relating to the Shares be determined by a court of law to be illegal or
unenforceable, such provision shall be enforced to the fullest extent allowed by
law, and the other provisions shall nevertheless remain effective and shall
remain enforceable.

10. Amendment; Waiver. Subject to the terms and conditions of the Plan, this
Agreement may be amended or modified by means of a written document or documents
signed by the Company. If such amendment or modification shall adversely affect
any rights of the Grantee, such amendment or modification shall be signed by the
Grantee, unless such amendment or modification is required by law. Any provision
for the benefit of the Company contained in this Agreement may be waived, either
generally or in any particular instance, by the Board. A waiver on one occasion
shall not be deemed to be a waiver of the same or any other breach on a future
occasion.

11. Notice. Except for any notice provided pursuant to Section 8(a) of this
Agreement, any notice or other communication required or permitted hereunder
shall be given in writing and shall be deemed given, effective, and received
upon prepaid delivery in person or by courier or upon the earlier of delivery or
the third business day after deposit in the United States mail if sent by
certified mail, with postage and fees prepaid, if to the Company at its address
as shown beneath its signature in this Agreement, and if to the Grantee at the
address shown on the Company’s records, unless either party shall designate in
writing from time to time a different address, by notice to the other party in
accordance with this Section 11.

 

CEC ENTERTAINMENT, INC. By:         Name:         Title:        

Address:   4441 West Airport Freeway   Irving, Texas 75062

 

Page 5